UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2501


DENISE SHIPMAN,

                  Plaintiff - Appellant,

          v.

UNITED PARCEL SERVICE, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cv-00589-F)


Submitted:   June 30, 2014                  Decided:   August 5, 2014


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Sandra J. Polin, LAW OFFICE OF SANDRA J. POLIN, Raleigh, North
Carolina, for Appellant.     Charles A. Gartland, II, ALSTON &
BIRD, LLP, Washington, DC; Molly M. Jones, ALSTON & BIRD, LLP,
Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Denise   Shipman    appeals     the    district          court’s    order

granting summary judgment to her former employer, the United

Parcel Service, Inc. (“UPS”), on her claims of race, gender, and

age discrimination under Title VII of the Civil Rights Act of

1964, as amended (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17

(2012), and the Age Discrimination in Employment Act of 1967, as

amended (“ADEA”), 29 U.S.C. §§ 621 to 634 (2012).                       The district

court also granted summary judgment to UPS on Shipman’s claims

that   UPS    retaliated    against     her   and   fostered       a    hostile    work

environment.      We affirm.

              We review de novo a district court’s order granting

summary judgment.       Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.

2011).       Summary   judgment    is    appropriate       where       “there    is   no

genuine      dispute   as   to   any   material     fact   and     the     movant     is

entitled to judgment as a matter of law.”                      Fed. R. Civ. P.

56(a).    “At the summary judgment stage, facts must be viewed in

the light most favorable to the nonmoving party only if there is

a genuine dispute as to those facts.”               Scott v. Harris, 550 U.S.

372, 380 (2007) (internal quotation marks omitted).                       A district

court should grant summary judgment unless a reasonable jury

could return a verdict for the nonmoving party on the evidence

presented.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986).      “Conclusory or speculative allegations do not suffice,

                                         2
nor    does     a   mere      scintilla         of    evidence         in    support    of    [the

nonmoving party’s] case.”                  Thompson v. Potomac Elec. Power Co.,

312    F.3d    645,     649    (4th      Cir.     2002)         (internal      quotation     marks

omitted).

               First,         Shipman          contests          the        district       court’s

determination          that    she       failed       to    exhaust      her      administrative

remedies with respect to her claims of retaliation and hostile

work environment.             However, because Shipman’s charge filed with

the Equal Employment Opportunity Commission (“EEOC”) described

only    a    single     act    of    age,      race,       and    sex    discrimination,        we

conclude that the district court was correct.                                      See Jones v.

Calvert       Group,    Ltd.,       551    F.3d       297,      300-01      (4th    Cir.    2009);

Chacko v. Patuxent Inst., 429 F.3d 505, 508-09 (4th Cir. 2005).

               Also without merit is Shipman’s suggestion that the

district court erred in finding her claims of discriminatory

treatment untimely to the extent they were based on disciplinary

terminations        Shipman         experienced            in    March      and    August    2011.

Shipman’s       reliance        on       the    continuing          violation        theory    is

misplaced      because        her    disparate         treatment         claims     depended    on

three       discrete     acts       of    allegedly          discriminatory         discipline.

Holland v. Wash. Homes, Inc., 487 F.3d 208, 219-20 (4th Cir.

2007); see also Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.

101, 113-14 (2002).



                                                  3
              Finally, we reject Shipman’s contention that she was

entitled      to     proceed       to   trial       on    her      claim    that       her    final

discharge in January 2012 was discriminatory.                                Because Shipman

produced      no    direct       evidence      that       discrimination          of    any    type

motivated      her       final    termination,           the    district     court       properly

considered         her     claims       under       the     burden-shifting            framework

established in McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802-05 (1973).            Hill v. Lockheed Martin Logistics Mgmt., Inc.,

354    F.3d    277,       284-85    (4th    Cir.         2004)     (en    banc)       (discussing

framework); see also Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 142-49 (2000); Mereish v. Walker, 359 F.3d 330,

334 (4th Cir. 2004).

              Assuming here, as the district court did, that Shipman

established a prima facie case, we agree that the evidence was

insufficient         to    suggest      pretext      in     UPS’s        stated    reasons      for

Shipman’s          January           2012       discharge--namely                     dishonesty,

falsification of records, and overall performance.                                     Shipman’s

vague recounting of her brief conversations with several co-

workers did not adequately indicate that UPS had cited them for

immediately           terminable           misconduct              comparable          to      that

precipitating Shipman’s final discharge.                             See Hill v. Michelin

N.    Am.,    Inc.,       252    F.3d   307,    314-15         &    n.3    (4th    Cir.      2001).

Moreover, standing alone, the fact that a grievance panel later

concluded      that       dishonesty       should        not     have     been    a    basis    for

                                                4
Shipman’s discharge does not suggest pretext.            See DeJarnette v.

Corning Inc., 133 F.3d 293, 298-99 (4th Cir. 1998).                Similarly,

Shipman’s brief allusion to evidence that she, at times, had

disputes with or was mistreated by her various supervisors is

unavailing, as such incidents are not generally probative of

discrimination.     See Love-Lane v. Martin, 355 F.3d 766, 788-89

(4th Cir. 2004).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5